DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       Status of claims
Claims 1, 2, 4, 5, 9-11, 21, 22, 24-27 and 29-35 as amended on 2/22/2021 are under examination in the instant office action.
Response to Arguments
Applicant’s arguments filed on 2/22/2021 have been fully considered and are persuasive.  
Rejection of claims under 35 U.S.C. 103 as being unpatentable over EP 2 546 352 and Magat W. J. (“Metabolism of cyclopropane fatty acids by Ochromonas danica”. 1970. Iowa State University, digital repository. Retrospective Theses and Dissertations. Paper 4182, pages 1-109) has been withdrawn because the cited references alone and in combination do not recognize and do not teach or suggest the use of claimed phagotrophic alga for treating industrial waste waters and for reducing oil/grease contents in industrial waste waters under conditions and final effects as recited in the claims. 
Rejection of claims under 35 U.S.C. 103 as being unpatentable over EP 2 546 352 (Koskinen) and  Magat W. J. (“Metabolism of cyclopropane fatty acids by Ochromonas danica”. 1970. Iowa State University, digital repository. Retrospective Theses and Dissertations. Paper 4182, pages 1-109) and further in view of Pringsheim (Quarterly Journal of Microscopical Science; 1952, vol. 93, part 1, pages 71-96) and US 

Claims 1, 2, 4, 5, 9-11, 21, 22, 24-27 and 29-35 are free from the prior art of record and allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Vera Afremova
March 8, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653